Citation Nr: 1209274	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  93-15 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for neurodermatitis disseminata for the period prior to August 30, 2002.  

2.  Entitlement to a disability rating in excess of 60 percent for neurodermatitis disseminata for the period subsequent to August 30, 2002.  

3.  Entitlement to an initial rating in excess of 10 percent for primary open-angle glaucoma.

4.  Entitlement to an initial disability rating in excess of 10 percent for a fascial defect and anterior medial scar of the right lower extremity with degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney
WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from January 1958 to January 1963.

This case has been before the Board on multiple occasions.  

In March 2007, the Board denied the Veteran's claim of entitlement to an initial rating in excess of 10 percent for primary open-angle glaucoma.  The Board also remanded the following issues for additional development:  1)  Entitlement to a disability rating in excess of 50 percent for neurodermatitis disseminata for the period prior to August 30, 2002; 2) Entitlement to a disability rating in excess of 60 percent for neurodermatitis disseminata for the period subsequent to August 30, 2002; and, 3) Entitlement to an initial disability rating in excess of 10 percent for a fascial defect and anterior medial scar of the right lower extremity with degenerative joint disease.  Following the requested development the RO confirmed and continued the ratings then in effect.  Thereafter, a Supplemental Statement of the Case was sent to the Veteran and his representative, and the case was returned to the Board for further appellate action.  

In March 2008, following a Joint Motion for Remand by the Veteran and VA, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's March 2007 decision with respect to the denial of entitlement to an increased rating for primary open-angle glaucoma.  The Court remanded that issue to the Board for compliance with the instructions in the joint motion.
In October 2008, the Board remanded the case for additional development, including the acquisition of records reflecting the Veteran's treatment for glaucoma since May 2001.  Following the requested development the RO confirmed and continued the initial 10 percent rating for the Veteran's primary open-angle glaucoma.  In January 2010, the RO issued the Veteran and his representative a Supplemental Statement of the Case.  The case was then returned to the Board for further appellate action.

In October 2010, the Board again remanded the case for additional development.  The Board directed the RO to inform the Veteran of revisions in the VA Rating Schedule regarding the evaluation of scars, effective October 23, 2008.  The Board also directed the RO to request additional VA medical records.  The RO was to then readjudicate the four issues on appeal.  If the benefits sought on appeal were not granted to the Veteran's satisfaction, he and his representative were to be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  

The RO carried out the instructions in the Board's October 2010 remand, but the request for additional VA medical records met with negative results.  Thereafter, the case was returned to the Board for further appellate consideration.  However, the RO did not issue a Supplemental Statement of the Case.  

In February 2012, the Veteran's representative stated that the failure to issue a Supplemental Statement of the Case violated the Veteran's due process rights and requested that the case be remanded for the issuance of a Supplemental Statement of the Case.  In making her request, the representative cited the decision in Stegall v. West, 11 Vet. App. 268 (1998).  

As a matter of law, the Veteran has a right to compliance with the Board's remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, if an appellant has not been harmed by an error, the error is not prejudicial.  Under such circumstances additional development may not be required.  Id.

VA regulations state the agency of original jurisdiction (in this case, the RO) will issue a Supplemental Statement of the Case if, pursuant to a remand by the Board, it develops the evidence or cures a procedural defect.  38 C.F.R. § 19.31 (2011).  

In this case, the RO was unable to obtain any evidence not already on file, nor did it take any action to cure a procedural defect in the Veteran's case.  Therefore, despite the Board's remand instructions, there was no reason to issue a Supplemental Statement of the Case.  Indeed, the failure to do so resulted in no prejudice to the Veteran.  As such, further development would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran.  Accordingly, such development will not be ordered.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).


FINDINGS OF FACT

1.  Prior to August 30, 2002, the Veteran's service-connected neurodermatitis disseminata was manifested primarily by itching and flaking and color changes, primarily on his upper and lower extremities without evidence of pemphigus or dermatitis exfoliativa with constitutional symptoms.  

2.  Prior to August 30, 2002, the Veteran's neurodermatitis disseminata did not result in exceptional interference with employability or require repeated hospitalization or otherwise warrant an extraschedular rating.  

3.  Effective August 30, 2002, the Veteran's service-connected neurodermatitis disseminata has been manifested primarily by itching and flaking and color changes, primarily on his upper and lower extremities without evidence of pemphigus or dermatitis exfoliativa with constitutional symptoms.  

4.  Effective August 30, 2002, the Veteran's service-connected neurodermatitis disseminata has been manifested primarily by itching and flaking and color changes, primarily on his upper and lower extremities without evidence of pemphigus or dermatitis exfoliativa with constitutional symptoms.  
5.  The competent and probative medical evidence of record shows that as of May 11, 2009, the Veteran's service-connected glaucoma is manifested primarily by visual acuity of no worse than 20/40 in each eye and an average concentric contraction of the visual field to 51 degrees in the right eye and to 50 degrees in the left eye.

6.  Since service connection became effective December 28, 1987, the Veteran's fascial defect and anterior medial scar of the right lower extremity with degenerative joint disease, confirmed by X-ray findings, has been manifested primarily by complaints of pain, well-healed surgical scars, normal muscle bulk and strength, and generally, a full range of motion.  


CONCLUSIONS OF LAW

1.  Prior to August 30, 2002, the criteria were not met for a disability rating in excess of 50 percent for neurodermatitis disseminata.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7 (2011); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).

2.  From August 30 to the present, the criteria have not been met for a disability rating in excess of 60 percent for neurodermatitis disseminata.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7 (2011); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2003).

3.  The criteria for a 20 percent rating have been met for the Veteran's primary open-angle glaucoma.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.84a, Diagnostic Code 6080 (effective prior to October 23, 2008).


4.  The criteria for an initial disability rating in excess of 10 percent have not been met for a fascial defect and anterior medial scar of the right lower extremity with degenerative joint disease.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5010, 4.73, Diagnostic Code 5010 (2011); 38 C.F.R. § 4.118, Diagnostic Code 5311 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of entitlement to increased ratings for neurodermatitis disseminata; a fascial defect and anterior medial scar of the right lower extremity with degenerative joint disease, and bilateral primary open-angle glaucoma.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In December 1992, VA received the Veteran's claims of entitlement to service connection for eye problems; entitlement to increased ratings for his service-connected neurodermatitis disseminata and his service-connected right leg disorder, characterized as lymphadema in the region of the right ankle associated with postoperative fasciotomy residuals; and entitlement to a total rating due to unemployability caused by his service-connected disabilities.  

In April 1993, the RO granted the Veteran an earlier effective date for the 50 percent rating for his neurodermatitis disseminata but did not increase that evaluation.  The RO confirmed and continued the 30 percent rating for his service-connected right leg disorder, characterized as lymphadema of the right ankle associated with postoperative fasciotomy residuals.  The RO denied entitlement to service connection for an eye disorder and for a TDIU.  The Veteran disagreed with those decisions, and this appeal ensued.  
In December 2003, the RO increased the Veteran's rating for neurodermatitis disseminata from 50 to 60 percent, effective August 30, 2002.  The RO also granted entitlement to service connection for a fascial defect, anterior medial scar of the right lower extremity with degenerative joint disease, postoperative residual, right lower extremity.  The RO assigned a 10 percent rating for that disorder, effective December 28, 1987.  The RO also granted entitlement to service connection for primary open-angle glaucoma associated with neurodermatitis disseminata.  The RO assigned a 10 percent rating for that disorder, effective October 3, 1989.  The Veteran disagreed with the ratings for his fascial defect with degenerative joint disease and for his primary open-angle glaucoma.  The issue of entitlement to an increased rating for neurodermatitis disseminata remained on appeal but was split into two issues:  Entitlement to a rating in excess of 50 percent for neurodermatitis disseminata, effective prior to August 30, 2002, and entitlement to a rating in excess of 60 percent for neurodermatitis disseminata, effective August 30, 2002.  

In February 2005, the Board denied the Veteran's claims of entitlement to a rating in excess of 50 percent for neurodermatitis disseminata, effective prior to August 30, 2002; entitlement to a rating in excess of 60 percent for neurodermatitis disseminata, effective August 30, 2002; entitlement to a rating in excess of 30 percent for his service-connected right leg disorder, characterized as lymphadema of the right ankle associated with postoperative fasciotomy residuals; entitlement to an initial rating in excess of 10 percent for a fascial defect, anterior medial scar of the right lower extremity with degenerative joint disease; entitlement to an initial rating in excess of 10 percent for primary open-angle glaucoma; entitlement to an effective date prior to December 28, 1987 for the grant of service connection for a fascial defect, anterior medial scar of the right lower extremity with degenerative joint disease; entitlement to an effective date prior to October 3, 1989 for service connection for primary open-angle glaucoma; and entitlement to a combined evaluation in excess of 80 percent.  The Board remanded the issue of entitlement to a TDIU.

In July 2006, pursuant to a joint motion of the parties, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's February 2005 decision with respect to the issues of entitlement to a rating in excess of 50 percent for neurodermatitis disseminata, effective prior to August 30, 2002; entitlement to a rating in excess of 60 percent for neurodermatitis disseminata, effective August 30, 2002; entitlement to an initial rating in excess of 10 percent for a fascial defect, anterior medial scar of the right lower extremity with degenerative joint disease; and entitlement to an initial rating in excess of 10 percent for primary open-angle glaucoma.  The Court remanded those issues for compliance with the instructions in the joint motion.  

In March 2007, the Board denied the Veteran's claim of entitlement to an initial rating in excess of 10 percent for primary open-angle glaucoma.  The Board remanded the following issues for further development:  entitlement to a rating in excess of 50 percent for neurodermatitis disseminata, effective prior to August 30, 2002; entitlement to a rating in excess of 60 percent for neurodermatitis disseminata, effective August 30, 2002; entitlement to an initial rating in excess of 10 percent for a fascial defect, anterior medial scar of the right lower extremity with degenerative joint disease.

In March 2008, pursuant to a joint motion of the parties, the Court vacated the Board's March 2007 decision denying entitlement to an initial rating in excess of 10 percent for primary open-angle glaucoma.  The Court remanded that issue for compliance with the instructions in the joint motion.  

In October 2008, the Board remanded the issue of entitlement to an initial rating in excess of 10 percent for primary open-angle glaucoma.  

In January 2010, following the requested development, the RO confirmed and continued the 50 percent rating for neurodermatitis disseminata, effective prior to August 30, 2002; the 60 percent for neurodermatitis disseminata, effective August 30, 2002; the initial 10 percent rating for a fascial defect, anterior medial scar of the right lower extremity with degenerative joint disease; and the initial 10 percent rating for primary open-angle glaucoma.  Thereafter, the case was returned to the Board for further appellate consideration.  

In October 2010, the Board again remanded the case for additional development.  Thereafter, the case was returned to the Board for additional appellate consideration.

During the course of the appeal, VA has notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  In particular, VA informed the Veteran that in order to establish an increased rating for his service-connected disabilities, the evidence had to show that such disabilities had worsened and the manner in which such worsening had affected his employment and daily life.  38 U.S.C.A. § 5103(a).  

In this case, VA obtained or ensured the presence of the following relevant evidence:  records reflecting the Veteran's VA treatment from October 1989 through October 2009; transcripts of hearings held before members of the Board in October 1993, June 1998, November 2004; records reflecting his private medical treatment from May 1994 to June 2000; reports from his former employers; an April 2009 opinion from the Director, of the VA Compensation and Pension Service; and copies of medical articles and newspaper articles.  

In March 1993, August and September 1996, August and December 2002, February 2003, and August and September 2009, VA also examined the Veteran to determine extent of impairment attributable to his neurodermatitis disseminata; fascial defect, anterior medial scar of the right lower extremity with degenerative joint disease; and primary open-angle glaucoma.  The VA examination reports show that the examiners reviewed the Veteran's medical history; interviewed and examined the Veteran; documented his current medical conditions; and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

Disability evaluations are determined by the application of VA's Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (When service connection is granted and an initial rating award is at issue (as in this case with respect to radiculopathy of the left lower extremity) separate ratings can be assigned for separate periods from the time service connection became effective.).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Neurodermatitis Disseminata 

The Veteran contends that the ratings for his service-connected neurodermatitis disseminata before and after August 30, 2002, do not adequately reflect the level of impairment caused by those disorders.  Therefore, he maintains that increased ratings are warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The Veteran's neurodermatitis disseminata is rated by analogy to eczema.  38 C.F.R. §§ 4.20, 4.118, Diagnostic Code 7806.  During the course of this appeal, there have been two revisions of the VA Rating Schedule with respect to rating skin disorders.

Prior to August 30, 2002

In December 1992, when the Veteran filed his original claim for an increased rating, a 50 percent schedular rating was warranted for eczema with ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or if that disorder was exceptionally repugnant.  That was the highest schedular rating available for eczema at that time.  38 C.F.R. § 4.118, Diagnostic Code 7806 (1992).  

During a March 1993 VA skin examination, it was noted that the Veteran had tried multiple therapies for his service-connected skin disorder, including topical therapy and as well as injections.  He reported a long history of weak to mid-potency steroids, and noted that he had last used systemic steroids in the 1980's.  During the examination, it was noted that he was using ASA paste and hydrocortisone.  He complained of chronic itching and occasional flare-ups, but none in recent years.  He also complained of color changes in his skin and stated that this skin condition affected his employment in that he could not tolerate various chemicals and sprays. 

On examination, the Veteran's skin was dry and xerotic.  Most striking were the color changes on his arms and legs.  There was diffuse hyperpigmentation on the front and side of the face about the neck and on the arms and legs.  There were more than twenty nodules on the arms and legs averaging approximately one to 1.5 centimeters in diameter.  Most were hypopigmented to frankly depigmented, with a pink coloration.  None of the prurigo nodularis lesions could be considered keloidal, although several were certainly raised above the skin surface.  Color photographs of the scarring were included with the examination report.  The diagnosis was chronic atopic dermatitis.  The examiner noted that the Veteran had an appropriate atopic history and continued dermatitis in an atopic distribution, complicated by pruritic nodularis.

During his October 1993 Board hearing, the Veteran testified that his service-connected skin disorder was generalized over his body and face and that it was manifested primarily by itching and flaking.  However, at other times, he stated that it was moist and oozing.  He stated that it was worse during warm weather and that he experienced periodic flare-ups.  He reported that he used medication, including hydrocortisone, for control. 

Physical examinations conducted by G. H., M.D., in April 1994, June 1996, June 1997, May 1998, November 1999, and June 2000 revealed multiple hypopigmented lesions, which were rounded in shape and ranged from one to two centimeters in diameter.  These were primarily located on the extremities.

Outpatient records show that the Veteran was followed by the VA Dermatology Service from April 1995 through March 1999.  The various diagnoses included atopic dermatitis with purigo nodules, primarily on the extremities.  There were multiple flat-topped hypopigmented papules with excoriation and lichenfication.  In April 1995, it was noted that he was a maintenance mechanic.  As part of his job, he was reportedly exposed to corrosive chemicals.  In November 1997, it was noted that he was using hydrocortisone cream and in August 1998, it was noted that he was using cyclocort cream.  

In August 1996, the Veteran was reexamined by VA to determine the level of impairment due to his service-connected skin disorder.  He reported severe itching, burning, and pain that interfered with his job function and quality of life.  The examination revealed increased pigmentation, but no active lesions in the head, neck, and chest areas.  There were excoriations and lichen simplex of the abdomen and thighs, as well as pigmentary changes, lichen simplex chronicus, and excoriations of the extremities.  The examiner described the Veteran's disorder as chronic and severe atopic dermatitis that was generalized and worse on the extremities.  

In June 1998, the Veteran had another hearing before the Board.  He suggested that when his service-connected skin disorder flared badly enough, he was unable to go to work.  

During his August 2002 VA skin examination, the Veteran reported chronic pruritis and intermittent pain, with marked flare-ups.  He was reportedly treating his skin disorder with multiple vitamins, aspirin, alcohol, and moisturizers.  The examination revealed extensive involvement with changes in the skin, including hyperpigmentation on the forehead, cheeks, and face.  There were also fine scars on the cheeks bilaterally, greater on the left than the right.  On the neck, there was some poikiloderma and lichenification.  On the upper back, there was a hyperpigmented and lichenified plaque.  On the chest and the abdomen, there were hyperpigmented lichenified thin plaques.  On the right arm, there were seven hypopigmented papules and some hypopigmented macules.  On the left arm, there were ten hypopigmented papules and some hypopigmented macules.  Both hands showed hypo- and hyperpigmentation and chronic lichenification.  On the right thigh, there were nineteen hypopigmented papules, and there were nine hypopigmented papules on the right thigh.  Finally, there were three hypopigmented patches on the right lower leg.  The diagnosis was severe, chronic, recurrent atopic dermatitis and concurrent neurodermatitis, with hypopigmented nodules and scars, predominantly on the arms and legs.

The Veteran was again examined by VA in December 2002.  The review of the claims file was done in front of the Veteran.  He complained of chronic itching and skin discoloration.  On examination, the examiner noted that the Veteran's "extensive" disease covered approximately 70 percent of the body, including the head, face and neck.  Those areas had primarily color changes, with no evidence of scarring.  The backs of the hands were affected both by hypopigmentation and hyperpigmentation, as well as excoriation and nodules.  There were areas of prurigo nodularis, manifested by hypopigmented lesions, measuring one to 2 cm by one cm, primarily on the extensor surfaces of the Veteran's arms and legs.  As indicated in color photographs submitted previously, the Veteran had approximately ten hypopigmented lesions on the extensor surfaces of each arm, two lesions on the anterior shoulder, and ten to twelve lesions on each leg.  Lesions were most prominent on the right lower leg, where there was edema.  The Veteran had male pattern alopecia but no acne, cysts, scarring alopecia, alopecia aerate, or hyperhidrosis.  In rendering a diagnosis, the examiner noted a history of topical and oral corticosteroid treatment.  The examiner indicated that, at the time of the examination, the Veteran was working; however, he had to work in a relatively chemical-free environment and was frequently distracted by itching.

As to the Veteran's involvement of the head, face, and neck, the examiner noted cosmetic disfigurement due to color changes, without tissue loss or cicatrization.  While noting the Veteran's perception that his skin changes made him disfigured, the examiner found that the Veteran's chronic changes did not render him socially unacceptable when wearing of long-sleeve shirts and long pants.  The examiner concluded that the Veteran's head, neck, and face changes were not repugnant.

In December 2003, the RO increased the Veteran's evaluation to 60 percent, effective August 30, 2002.  That was the effective date of new rating criteria allowing for a 60 percent evaluation for eczematous diseases.

During his November 2004 Board hearing, the Veteran described continued swelling and flaking of his skin disorder. He also noted that, to prevent embarrassment, it was necessary for him to wear long-sleeved shirts.

In March 2008, the Veteran reported that he was employed part-time, so he could attend medical appointments.  He stated that he was constantly medicating his skin to keep it from becoming scaly and cracked.  He also stated that he was unable to work in a moist environment and that he had to wear a long sleeve shirt and pants to keep his skin dry.  He noted that he also had to work in a chemical-free environment, because chemicals irritated his skin.  Therefore, he concluded that his service-connected skin disorder markedly interfered with his work and that an extraschedular evaluation was warranted.  

In August 2009, the RO submitted the Veteran's case to the Director of the VA Compensation and Pension Service (Director)for consideration of an extraschedular rating  for the Veteran's service-connected neurodermatitis disseminata.  38 C.F.R. § 3.321(b)(1).  Following a review of the record, the Director found that no exceptional or unusual disability pattern had been demonstrated which rendered application of the regular rating criteria impractical.  The Director acknowledged that the Veteran had an extensive and persistently symptomatic skin disease which was obviously severe but that its symptomatology was wholly contemplated by the schedular criteria in the pre-August 2002, as well as the current version of Diagnostic Code 7806.  The Director noted that the high percentage of body area affected and the persistence and severity of the skin symptomatology, as demonstrated by the evidence, was consistent with the criteria for the 60 percent evaluation - more than 40 percent of the body affected - under the current version of Diagnostic Code 7806 and the 50 percent evaluation - extensive exfoliation or crusting - under the former rating criteria.  Thus, the Director concluded that in the absence of a disability picture that is outside of the regular rating criteria, the assignment of an extraschedular consideration was prohibited.  Accordingly, he denied entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  

During a September 2009 VA orthopedic examination, it was noted that the Veteran had multiple cutaneous areas of hypopigmentation over his right lower extremity.

The Board has first considered whether an evaluation in excess of 50 percent for the Veteran's neurodermatitis disseminata is warranted for the period dated prior to August 30, 2002.  At that time, the Veteran's neurodermatitis disseminata was rated by analogy to eczema under 38 C.F.R. § 4.118, Diagnostic Code 7806.  At the outset of the Veteran's claim, a 50 percent rating was warranted for eczema if there was ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations.  A 50 percent rating was also warranted if the eczema was exceptionally repugnant.  The most repugnant conditions could be submitted for central office rating with several unretouched photographs.  Total disability ratings could be assigned in the most severe cases of pemphigus and dermatitis exfoliativa with constitutional symptoms.  See Note following 38 C.F.R. § 4.118 (1992).

Initially, the Board notes that although the Veteran had a severe skin disease prior to August 30, 2002, there was no competent objective evidence of record that his service-connected skin disorder was among the most repugnant necessitating submission for central office rating.  Moreover, there was no competent evidence that the Veteran had a most severe case of pemphigus or dermatitis exfoliativa with constitutional symptoms.  Thus, a total rating was not warranted on that basis.  Indeed, the Veteran was already receiving the maximum schedular evaluation prior to August 30, 2002.  Therefore, the salient question was whether an extra-schedular evaluation was warranted.  

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  If the rating schedule is inadequate to evaluate a claimant's disability, the case must be referred to the VA Under Secretary for Benefits or the Director of the VA Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

Prior to August 30, 2002, however, the Veteran did not undergo repeated hospitalizations for his neurodermatitis disseminata, and marked interference with employment was not shown.  Although he indicated on his VA examinations that he could not work around certain chemicals, none of the Veteran's former employers report that as a factor in his leaving their employ.  Indeed, in March 1999 and in January, May, and June 2003, the Veteran's former employers reported that he left his various jobs for reasons unrelated to his service-connected skin disability.  During several periods from October 1990 to August 1997, he had worked as an electrician, and from April through November 1998, he had worked as an office worker/mechanic, security guard, and technician/machine shop worker.  From November 1999 through April 2001, he worked in maintenance or as a sheet metal worker.  

While two former employers would not cite the reason the Veteran left work, the majority state that he either quit, resigned, or was terminated, or otherwise left those particular jobs, because of his disregard for safety rules, or because he did not like the work, or because toward the end of his employment, he could not be reached for scheduling, or because he was sleeping on company time, or because there was a lack of work.  Significantly, none of the employers cited limitations caused by the Veteran's service-connected skin disorder, including time missed for appointments  or missing work, as a reason for the end of his employment.  In this regard, despite being informed of the importance of such evidence, he has submitted no job performance reports or job attendance sheets to corroborate his testimony or to otherwise refute the reports from his former employers.  The Veteran also reported that he had tried self-employment but that it had been unsuccessful, because it fluctuated too much.  

Nevertheless, in March 2009, the RO submitted the Veteran's case to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating.  Following his review, the Director found no exceptional or unusual disability pattern prior to August 30 2002 that rendered the application of the regular rating schedule impractical.  The Director of the VA Compensation and Pension Service noted that although the Veteran's skin disorder was severe, its symptomatology was wholly contemplated by the schedular criteria for the maximum evaluations contained in 38 C.F.R. § 4.118, Diagnostic Code 7806 both before and after the criteria changed in August 2002.  Therefore, the Director of the VA Compensation and Pension Service denied the Veteran's request for extraschedular consideration.  
In sum, the preponderance of the evidence shows that prior to August 30, 1992, the Veteran did not meet the criteria to submit his case for central office rating of his neurodermatitis disseminata, nor did he meet the criteria for a total disability rating under the Note following 38 C.F.R. § 4.118.  Moreover, the Veteran did not experience any degree of employment interference or other circumstances that would render use of the VA rating schedule impractical.  Indeed, the Veteran did not meet any of the schedular or extraschedular criteria of a rating in excess of 50 percent prior to August 30, 2002.  Accordingly, there was no basis for an increased  rating during that period; and, therefore, the appeal is denied.

Since August 30, 2002

During the Veteran's August 2002 VA examination, it was noted that the Veteran's skin disease had been chronic with exacerbations, sometimes requiring hospitalization.  It was noted that it was not in remission and that in the past, he had required the use of systemic steroids.  At the time of the examination, he was taking a series of multivitamins and using topical nonsteroidal medication.  He complained of chronic pruritis and intermittent pain.  On examination, there was hyperpigmentation on the forehead and cheeks, as well as fine scars on the cheeks.  On the neck, there was some poikiloderma and lichenfication.  On the upper back, chest, and abdomen, there were hyperpigmented and lichenfied plaques.  On the right arm, there were several hypopigmented papules and some hypopigmented macules.  Both hands showed hypo and hyperpigmentation and chronic lichenfication.  On the right thigh, there were 19 hypopigmented papules, and on the left thigh, there were 9 hypopigmented papules.  On the right leg, there were three hypopigmented patches.  The relevant diagnosis was severe chronic atopic and dermatitis and concurrent neurodermatitis with hypopigmented nodules and scars, predominantly on the arms and legs.  

In December 2002, the Veteran's skin was reexamined by VA.  The Veteran had chronic itching, skin discoloration, and prurigo nodularis, most obvious on the arms and legs.  The examiner stated that the disease affected approximately 70 percent of the body.  The exposed areas of the head, face, and neck primarily involved color changes with no evidence of scarring.  The backs of the hands were primarily affected by hypopigmentation and hyperpigmentation, as well as excoriation and nodules.  The areas of prurigo nodularis were primarily on the extensor surfaces of the arms and legs.  They were hypopigmented and measured approximately 1-2 cm by 1 cm.  There were approximately 10 hypopigmented areas measuring 1 - 2 cm by 1 cm lesions on the extensor surfaces of each arm and 2 lesions on the anterior shoulder.  He had 10 to 12 lesions on each leg, most prominent on the right lower leg.  There was no acne, cysts, scarring alopecia, alopecia areata, or hyperhydrosis.  The relevant diagnoses were neurodermatitis disseminata affecting approximately 70 percent of the body and secondary hypo and hyperpigmentation, as well as prurigo nodularis on the arms and legs.  

It was noted that the Veteran continued to have problems working in an environment where he was exposed to multiple chemicals.  It was also noted that itching and open skin lesions distracted him from performing work requiring high levels of concentration.  There were marked color changes over 70 percent of his body, most noticeable where he had prurigo nodularis and excoriations.  There was cosmetic disfigurement on his head, face, and neck, primarily due to color changes, which he found unacceptable.  There was no evidence of tissue loss or cicatrization in those areas.  The examiner was not of the opinion that the Veteran's skin condition of the head, face, and neck were repugnant.  As such, the evidence provides no basis for an evaluation in excess of 60 percent under the new version of Diagnostic Code 7800.

During the course of the Veteran's appeal, the rating schedule was revised with respect to rating skin disorders.  Schedule for Rating Disabilities; The Skin, 67 Fed. Reg. 49590,49599 (July 31, 2002).  Those changes became effective August 30, 2002.

Under the revised regulations, a 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of the exposed areas affected, or; when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  Under the revised regulations, the Veteran's eczema may also be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or as scars not affecting the head face or neck (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118.  

As to the period beginning on August 30, 2002, the assigned 60 percent evaluation, the maximum under the revised version of Diagnostic Code 7806, is warranted in cases where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected, or constant or near-constant systemic therapy such as corticosteroids or other immuno- suppressive drugs is required during the past 12-month period.  This is also the maximum available evaluation.

As such, the Board has considered Diagnostic Code 7800, concerning disfigurement of the head, face, or neck.  The schedular revisions now allow for an 80 percent evaluation in cases of visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with six or more characteristics of disfigurement.

The "characteristics of disfigurement" include a scar of 5 or more inches (13 or more cm.) in length, a scar of at least one-quarter inch (0.6 cm.) wide at its widest part, surface contour of the scar elevated or depressed on palpation, a scar adherent to underlying tissue, skin hypo- or hyper- pigmented in an area exceeding six square inches (39 sq. cm.), skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.), underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.), and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

In this case, the evidence, such as the reports of the Veteran's VA skin examinations in August and December 2002, shows that the neurodermatitis disseminata primarily affects the Veteran's upper and lower extremities.  On the Veteran's face and neck, it is manifested primarily by color changes, fine scars on the cheeks, and poikiloderma and lichenfication on the neck.  However, there is no evidence of tissue loss or cicatrization, gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or six or more characteristics of disfigurement.  Indeed, there is no evidence of a scar of 5 or more inches (13 or more cm.) in length, a scar of at least one-quarter inch (0.6 cm.) wide at its widest part, surface contour of the scar elevated or depressed on palpation, a scar adherent to underlying tissue, underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.), or skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  

In light of the foregoing, the Veteran does not meet the criteria for a rating in excess of 60 percent when rating his neurodermatitis disseminata as facial scars.

The Board will next consider whether the Veteran's a rating in excess of 60 percent is warranted for the Veteran's skin disease on areas other than his face.  

Under the revised regulations, 38 C.F.R. § 4.118, Diagnostic Code 7801 applies to scars (other than those involving the head, face, or neck) that are deep or that cause limited motion.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note 2 (2002).  In this case, there is no evidence that any of the Veteran's is deep or cause limited motion.  Therefore, Diagnostic Code is not applicable.  

A 10 percent rating is warranted for scars (other than those on the head, face, or neck) that are superficial and that do not cause limited motion, provided that they cover an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7801.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1).  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7803, Note (2).  In this case, the Veteran's scars are widely scattered.  However, even if a 10 percent rating were assigned for each lower extremity and the anterior and posterior surfaces of the trunk, those ratings, when combined would not exceed the 60 percent disability rating in effect under 38 C.F.R. § 4.118, Diagnostic Code 7806.  38 C.F.R. § 4.25 (2011).

A 10 percent rating is warranted for scars which are superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1).  A 10 percent rating is also warranted for a superficial scar which is painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Other scars are rated base on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Although the Veteran reports that the lesions associated with his skin disorder are intermittently painful, the evidence, such as the VA examination in August and December 2002, show that they are primarily manifested by skin discoloration and chronic itching.  There is no evidence that they are unstable or that they cause limitation of function of any affected part.  Accordingly, an increased rating is not warranted under any of these diagnostic codes.

In 2008, VA again clarified its regulations for rating skin disorders, specifically scars.  Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54708 (2008) (codified as revised at 38 C.F.R. § 4.118, Diagnostic Codes 7801 - 7805 (2009)).  However, those revisions are applicable only claims for benefits received by VA on or after October 23, 2008.  Inasmuch as the Veteran's claim was received prior to October 23, 2008, those revisions are not applicable to the current appeal and will not be discussed below.  

Absent a schedular basis for a rating in excess of 60 percent, the Board will again consider an extraschedular rating for the Veteran's neurodermatitis disseminata, effective August 30, 2002.  

In September 2010, the representative reported that the RO had not complied with the Board's March 2007 remand order to provide the Veteran with notice that is compliant with the current requirements as to what information and evidence is needed to support extra-schedular consideration for an increased disability rating for the Veteran's service-connected neurodermatitis disseminata under 38 C.F.R. § 3.321(b).  The representative argued that the failure to do so had resulted in prejudice to the Veteran, because it had deprived the Veteran of the opportunity to present such evidence prior to consideration by the Director of the VA Compensation and Pension Service.  Therefore, the representative suggested that further development be performed to correct that omission.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In April 2007, the RO notified the Veteran that in rare cases, it could assign a disability level other than the levels found in the rating schedule for a specific condition, if the impairment was not adequately covered by the schedule (i.e., an extraschedular rating).  The RO informed the Veteran that it considered evidence of the following in determining the disability rating:  1) The nature and symptoms of the condition; 2) the severity and duration of the symptoms; and 3) the impact of the condition and symptoms on employment.  The RO noted that examples of such evidence included information about ongoing treatment records, including VA and other Federal sources; recent Social Security determinations; statements from employers as to job performance, lost time, or other information regarding how his disability affected his ability to work, and statements discussing his disability symptoms from people who had witnessed how they affected him.  While the RO's April 2007 letter did not specifically cite 38 C.F.R. § 3.321(b), it substantially complied with the directives in the Board's March 2007 Remand.  Despite that letter, however, the Veteran did not supply evidence from his employer, former employers, or other sources to corroborate his testimony that he left any of his jobs due his service-connected skin disability.  

In addition, it is incongruous for the representative to suggest that neither he nor the Veteran were familiar with criteria set forth in 38 C.F.R. § 3.321(b)(1) or with the evidence necessary to support such a claim.  After all, the representative has repeatedly cited that regulation in correspondence with VA, such as in the June 2006 Joint Motion for Remand, in a January 2007 appellant's brief, and in an April 2008 letter to the RO.  He alleged that the Veteran's service-connected skin disorder had caused him to miss work frequently and interfered with his employability.  Moreover, in a March 2008 declaration, the Veteran suggested that his skin disorder caused him to have many doctor's appointments and precluded him from working in a moist environment or an environment where chemicals were present.  Therefore, it was his belief that his skin condition markedly interfered with his ability to work and as such, he should be entitled to a higher disability rating on an extraschedular basis.  Such allegations closely correspond to the criteria for an extraschedular rating set forth in 38 C.F.R. § 3.321, and strongly suggest that the Veteran and his representative were well-aware of such criteria.  

In light of the foregoing discussion, the Board finds the representative's argument with respect to a Stegall violation to be without merit.  Further development would unnecessarily impose additional burdens upon the Board with no possibility of any benefit flowing to the Veteran.  Accordingly, such development is not warranted and will not be performed.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). 

The foregoing discussion notwithstanding, in April 2009, the RO forwarded the Veteran's claim to the Director of the VA Compensation and Pension Service.  Specifically, he reviewed the Veteran's file with respect to his claim for extraschedular rating for neurodermatitis disseminata.  Following that review, the Director of the VA Compensation and Pension Service found that no exceptional or unusual disability pattern had been demonstrated that would render the application of the regular rating schedule impractical.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Director of the VA Compensation and Pension Service noted that although the Veteran's skin disorder was severe, its symptomatology was wholly contemplated by the schedular criteria for the maximum evaluations contained in 38 C.F.R. § 4.118, Diagnostic Code 7806 both before and after the criteria changed in August 2002.  Therefore, the Director of the VA Compensation and Pension Service denied the Veteran's request for extraschedular consideration.  

In light of the foregoing discussion, the Board finds that the preponderance of the evidence is against the proposition that the Veteran's neurodermatitis disseminata presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Accordingly, further action is not warranted under 38 C.F.R. § 3.321 (b)(1).  In fact, the Board finds that prior to and after August 30, 2002, the preponderance of the evidence is against the Veteran's claims for schedular or extraschedular ratings in excess of 50 percent and 60 percent, respectively, for neurodermatitis disseminata.  Accordingly, an increased rating is not warranted in either case; and therefore, those appeals are denied.  

In arriving at these decisions, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves a claim.  In this case, the preponderance of the evidence is against the Veteran's claims. Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011). 

Glaucoma 

The Veteran contends that the initial 10 percent rating for his service-connected primary open-angle glaucoma, does not adequately reflect the level of impairment caused by that disorder.  Therefore, he maintains that an increased rating is warranted.  After carefully considering the claim in light of the record and the applicable law, the Board agrees.  Accordingly, the appeal will be granted to the extent indicated.  

By a rating action in December 2003, the RO granted entitlement to service connection for primary open-angle glaucoma associated with neurodermatitis disseminata.  The RO assigned a 10 percent rating, effective October 3, 1989.  In view of this effective date, the Board has considered all relevant subsequent medical records in this decision.

During VA eye treatment on October 3, 1989, the Veteran demonstrated visual acuity of 20/20 on the right and 20/20-2 on the left.  The diagnoses were refractive error and glaucoma suspect.  In January 1990, his visual acuity was 20/20-1 on the right and 20/25-2 on the left.  His visual fields were normal.  In April 1990, his visual acuity on the right was 20/20-3 and on the left 20/25-2.  The results of his January 1990 visual field testing were noted to be normal.  In August 1990, his visual acuity on the right was 20/20-1 and on the left 20/30-2+1.  The results of his January 1990 visual field testing were reviewed and suggested a blind spot, bilaterally.  The examiner stated that it was non-diagnostic.  In February 1991, the Veteran's visual acuity was 20/20-3 on the right and 20/20-1 on the left.  His visual fields were normal.  In August 1991, the Veteran's visual acuity was 20/20-1, bilaterally, and it was reiterated that his visual fields were normal.  In January 1993, the Veteran's visual acuity was 20/20 on the right and 20/30-2 on the left.  The examiner noted that in December 1992, the Veteran's visual fields had been normal.  Later, in January 1993, the Veteran's visual acuity was 20/25-2+2 on the right and 20/40-2 on the left.

In March 1993, the Veteran was examined by VA to determine the nature, etiology, and extent of any visual disorder found to be present.  It was noted that he was being followed by VA as a glaucoma suspect.  He had a right hypertropia requiring prism spectacle correction.  His family ocular history was positive for glaucoma in his mother and his aunts.  On examination, he demonstrated corrected visual acuity of 20/25 in the right eye and 20/25-3 in the left eye.  The examiner noted that in December 1991, the visual field in the right eye had been normal.  In the left eye, there had been some decreased foveal sensitivity, but the visual field had, otherwise, been normal.  The diagnoses were glaucoma suspect and right hypertopia.

In January 1994, the Veteran's visual acuity was 20/25-1+2 on the right and 20/25+1 on the left.  During a followup evaluation later that month, his visual acuity was 20/20-2 on the right and 20/20-1 on the left.  His visual fields were normal.  

In April 1994, the Veteran was hospitalized by VA for severe hyperglycemia, newly diagnosed diabetes mellitus, dehydration, a 3 day history of visual disturbances, and hyperlipidemia.  During an April 25, 1994 consultation with the Ophthalmology Service, the Veteran complained of blurred vision which seemed to fluctuate greatly.  His ocular history was negative for any glaucoma, cataract, or diabetic retinopathy.  His visual acuity was 20/50 on the right and 20/80 on the left.  The diagnosis was diabetes mellitus.  The examiner stated that the Veteran's fluctuation in vision was to his episode of hyperglycemia and refractive changes due to sudden swings in his blood sugar.  

During private medical treatment on May 16, 1994, the Veteran's visual acuity was 20/30 on the right and 20/25 on the left.  The Veteran was scheduled to be fitted for new glasses but not until blood sugar had stabilized.

In May 1995, the Veteran's visual acuity was 20/20 on the right and 20/20-1 on the left.  His visual fields were normal 

During an August 1996 VA examination, the Veteran contended that he had sustained visual trauma in service after jet fuel splashed in his eyes.  It was noted that he had a two year history of diabetes, for which he took oral medication.  It was also noted that he did not have hypertension.  On examination, the Veteran's visual acuity was 20/20 in his right eye and 20/30 in his left eye.  The Veteran was wearing trifocals with a mild myopic prescription.  The visual fields were full to confrontation.  The diagnoses were right superior oblique palsy and myopia.  

From November 1996 through January 1999, the Veteran continued to receive VA treatment for his eyes.  In November 1996, the Veteran's visual acuity was 20/20-1 on the right and 20/30-2+2 on the left.  In January 1997, the Veteran demonstrated visual acuity of 20/20-1 in his right eye and 20/20 in his left eye.  His visual fields were normal, bilaterally.  In July 1997, the Veteran demonstrated visual acuity of 20/25-2+3 in his right eye and 20/25-2 in his left eye.  His visual fields were normal.  In January 1998, the Veteran demonstrated visual acuity of 20/25-2+2 in his right eye and 20/40-2 in his left eye.  In May 1998, the Veteran demonstrated visual acuity of 20/30 in his right eye and 20/25-2 in his left eye.  In June 1998, the Veteran demonstrated visual acuity of 20/25 in his right eye and 20/30 in his left eye.  In July 1998, the Veteran demonstrated visual acuity of 20/30-2+1 in his right eye and 20/30-2+2 in his left eye.  The visual field in his right eye was normal.  The visual field test for his left eye was unreliable.  In January 1999, the Veteran demonstrated visual acuity of 20/25+1 in his right eye and 20/40 in his left eye.  His visual fields were full.  

From June 1999 through March 2000, the Veteran received eye treatment by private practitioners.  In June 1999, the Veteran was treated at Vision America for bilateral cataracts, age related maculopathy, branch vein occlusion in the right eye, and diabetes.  His visual acuity was 20/70 in his right eye and 20/30 in his left eye.  His visual fields were full to confrontation.  In July 1999, the Veteran was treated at Vision America for branch vein occlusion, macular edema, and diabetes without retinopathy.  His visual acuity was 20/70+1 in his right eye and 20/30 in his left eye.  In September 1999, the Veteran was treated at Vision America for hemi-superior retinal vein occlusion and macular edema in his right eye and diabetes.  His visual acuity was 20/70+1 in his right eye and 20/30 in his left eye.  In October 1999, the Veteran was treated at Vision America for superior branch vein occlusion in his left eye with cystoid macular edema and a cataract in his left eye and diabetes.  His visual acuity was 20/60 in his right eye and 20/20 in his left eye.  In November 1999, the Veteran was treated at Vision America for a superior branch vein occlusion and cotton spot macular edema in his right eye.  His visual acuity was 20/100 in his right eye and 20/40 in his left eye.  In December 1999, the Veteran was treated by E. F. C., M.D., for a branch vein occlusion in the right eye and edema.  His visual acuity was 20/70 on the right and 20/25+3 on the left.  In March 2000, the Veteran was treated by E. F. C., M.D., for a branch vein occlusion in the right eye.  His visual acuity was 20/60 on the right and 20/20 on the left.

During VA eye treatment in February 2000, the Veteran's visual acuity was 20/40-2 on the right and 20/25-1 on the left.  

During VA eye treatment in May 2001, the Veteran's visual acuity was 20/30 on the right and 20/25-2 on the left.  

During a VA eye examination in October 2002, the Veteran demonstrated bilateral visual acuity of 20/20.  His visual fields were reportedly full to confrontation, but the examiner noted that an old test had shown a visual defect.  The diagnoses were likely glaucoma in the right eye, given the Veteran's visual field defect on previous testing and cupping and notching of the optic nerve; Meibomian gland dysfunction and blepharitis; and status post retinal laser treatment along the superior arcade, reportedly for edema due to central vein occlusion.  

In February 2003, the Veteran's eyes were reexamined by VA.  He claimed a 4 to 5 year history of glaucoma in the right eye which was being treated with Travatan.  He reported decreased visual acuity and blurriness in both eyes, and it was noted that he had a history of a pars plana vitrectomy and laser surgery.  On examination, his corrected visual acuity was 20/20, bilaterally, and his visual fields were full.  The diagnoses were primary glaucoma opening in the right eye and glaucoma suspect in the left eye, probable primary glaucoma opening as well.  It was also noted that the Veteran had mild blepharitis, mild cataract, and mild diabetic nonproliferative retinopathy.  

In April 2007, the Veteran was treated by VA for primary open-angle glaucoma in his right eye and suspected in his left eye.  His visual acuity was 20/30 on the right and 20/20 on the left.  Visual field testing was considered reliable, bilaterally and showed a dense inferior nasal step and infarcuate in the right eye and a questionable rim defect and nuclear sclerosis in the left eye.  During a followup appointment in May 2007, it was noted that the Veteran was not taking his Travatan regularly.  His intraocular pressures were okay.  The infarcuate in the right eye was thought to possibly be from a branch retinal ventricular occlusion.  In August 2007, the Veteran's visual acuity was 20/25 in the right eye and 20/20 in the left eye.  It was noted that the visual field defect in April 2007 had increased in density since visual field testing in 2003.  The Veteran was still noncompliant with his Travatan.  

During VA treatment in July 2008, the Veteran's bilateral visual acuity was 20/30.  His intraocular pressures were good.  During treatment in August 2008, the Veteran's visual acuity was 20/25-2 on the right and 20/30+2 on the left.  Visual field testing was reliable, bilaterally, and showed macular degeneration -10.14, dense inferior arcuate in the right eye, stable since April 2007.  It also showed macular degeneration -5.00 with scattered defects versus rim defect, nonglaucomatous.  The intraocular pressure was elevated.  During followup treatment in September 2008, the Veteran's intraocular pressures were better.  His visual acuity was 20/25 on the right and 20/10 on the left.  Followup visual field testing in October 2008 was reliable, bilaterally.  There was an inferior scotoma which was stable compared to prior examinations.  The Veteran's visual acuity was 20/30, bilaterally.  

In February 2009, VA fit the Veteran with new glasses, and the following month, his visual acuity was 20/25, bilaterally.  It was noted that the visual field defect in his right eye was secondary to previous laser surgery for a branch retinal vein occlusion.  Later in March 2009, the Veteran's visual acuity was 20/30 in his right eye and 20/25 in his left eye.  Visual field testing showed fixation losses in the right eye with an inferonasal defect similar to previous visual field testing.  The visual field testing on the left was full and reliable.  

During an August 2009 VA eye examination, the examiner noted that the Veteran's episode of blurred vision in April 1994 had been found to be secondary to hyperglycemia and corrected with a change of spectacles.  It was also noted that in October 1999, the Veteran had developed a branch retinal vein occlusion which had been treated with laser therapy.  He was taking continuous medication for his longstanding glaucoma.  

On examination, the Veteran demonstrated visual acuity of 20/25 on the right and 20/30 on the left.  There was no difference equal to two or more scheduled steps or lines of visual acuity between near and distance corrected vision for either eye, with near vision being the worst.  Also, there were no more than 3 diopters or spherical correction between the eyes.  Glaucoma has no significant effect on usual occupation or daily activities.  The examiner stated that there were no significant visual field defects.  However, he had no doubt that the Veteran had para central defects related to his glaucoma, greater on the right than the left.  The Veteran reported that his usual occupation was as a musician but that he was retired either due to age or duration of work.  The examiner noted that the Veteran's glaucoma would have no significant affect on his usual occupation or on the Veteran's daily activities.  

At the outset of the Veteran's claim, simple, primary, noncongestive glaucoma was rated in accordance with 38 C.F.R. § 4.79, Diagnostic Code 6013 (1992).  The rating was based on the impairment of visual acuity or field loss with a minimum rating of 10 percent (emphasis added).  

The criteria for the evaluation of eye disabilities were amended effective December 10, 2008, but these amended criteria govern cases only when the claim is filed on or after that date.  See 73 Fed. Reg. 66543 (November 10, 2008).  As the claim in this case was filed prior to December 10, 2008, the rating criteria revised effective December 10, 2008, are not applicable.  Therefore, the criteria in effect in 1992 will be used to evaluate the Veteran's claim for a rating in excess of 10 percent for his service-connected glaucoma.

For VA purposes, the severity of impaired central visual acuity is determined by comparing visual test results on the Snellen index with the criteria set forth in 38 C.F.R. § 4.84(a), 6061 to 6079.  The best distant vision obtainable after best correction by glasses provides the basis of rating visual acuity, except in cases of keratoconus in which contact lenses were medically required.  38 C.F.R. § 4.75 (1992).  A noncompensable rating is warranted if the Veteran's vision is 20/40, bilaterally.  A 10 percent rating is warranted when vision in one eye is 20/50 and vision in the other eye is 20/40 or 20/50.  A 10 percent rating is also warranted when the vision in one eye is 20/70 or 20/100 and the vision in the other eye is 20/40.  A 20 percent rating is warranted when vision in one eye is 20/70 or 20/100 and vision in the other eye is 20/50.  A 20 percent rating is also warranted when vision in one eye is 20/200 or 15/200 and vision in the other eye is 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6077, 6078, and 6079 (1992).

The evidence shows that from the time service connection became effective October 3, 1989, the Veteran's visual acuity has generally been 20/40 or below in each eye.  During hospitalization in April 1994, however, his visual acuity was 20/80 in the left eye and 20/50 in the left eye.  Although the Veteran's representative maintains that such deterioration warrants at least a staged rating, the evidence of record does not support that argument.

According to the VA Ophthalmology Consultant, the decrease was due to severe hyperglycemia at a time when the Veteran was newly diagnosed with diabetes mellitus.  The VA Ophthalmology Consultant's opinion is unequivocal.  Although the Veteran had been a glaucoma suspect at the time, the VA Ophthalmology Consultant did not even mention glaucoma in association with the Veteran's decreased visual acuity.  Moreover, neither the Veteran nor his representative has submitted any competent objective evidence to refute the April 1994 opinion from the VA Ophthalmology Consultant.  Therefore, the Board finds the preponderance of the evidence against a staged rating for glaucoma for the April 1994 timeframe.  

In addition to the foregoing, the Veteran's representative notes that the Veteran demonstrated decreased visual acuity, primarily in the right eye from June 1999 to March 2000.  It reached its nadir in November 1999, when the Veteran demonstrated Visual acuity of 20/100 in the right eye and 20/40 in the left eye.  However, even at its worst, the recorded findings warranted no more than the 10 percent evaluation in effect during that period.  38 C.F.R. § 4.84a, Diagnostic Code 6079.  However, that does not end the inquiry with respect to the claim for an increased rating for glaucoma.  Associated visual impairment may also result from deficits in the visual field.  

With respect to visual field impairment, a 20 percent rating is warranted for a bilateral visual field concentric contraction to 60 degrees but not to 45 degrees.  A 20 percent rating is also warranted when there is a bilateral loss of the nasal half of the visual field.  A 30 percent rating is warranted for a bilateral visual field concentric contraction to 450 degrees but not to 30 degrees.  A 30 percent rating is warranted when there is a bilateral loss of the temporal half of the visual field or for homonymous hemianopsia.  38 C.F.R. § 4.84a, Diagnostic Codes 6080 (1992).

The extent of contraction of the Veteran's visual field in each eye  is determined by recording the extent of the remaining visual field in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees for the normal visual fields in Table III.  The degrees lost are then added together to determine the total degrees lost.  This subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference, divided by eight represents the average contraction for rating purposes.  38 C.F.R. § 4.76a (1992).  


The Normal Visual Field Extent at the Eight Principal Meridians

Meridian	Normal Degrees

Temporally		85
Down Temporally		85
Down		65
Down Nasally		50
Nasally		60
Up Nasally		55
Up		45
Up Temporally		55

Total	        500

38 C.F.R. § 4.76a, Table III (1992)

A further review of the record shows that the Veteran's visual fields are generally normal or full to confrontation.  However, a January 1990 VA health care provider noted that the results of visual field testing suggested a blind spot.  Despite that assessment, subsequent reviewers found those test results normal.  Moreover, the February 2009 VA examiner stated that the visual field deficits in the right eye were due to laser surgery for a branch retinal vein obstruction.  He did not cite glaucoma as being associated with that finding.  Nevertheless, he proceeded with visual field testing.  That testing showed that the Veteran had bilateral visual field deficits:  

Visual Field Calculator

Right Eye - OD							
Direction	Normal	Remaining	Loss		
Temporally                         0                           85                    75            10
Down Temporally            315                         85                     69           14
Down                                270                        65                      51           14
Down Nasally                   225                        50                      42             8
Nasally                              180                        60                      52             8
Up Nasally                        135                        55                      42           13
Up                                       90                        45                      35           10
Up Temporally                   45                        55                      45            10
				Loss =   87		
			Available =                  500 				Minus Loss                    87	
			Remaining Field          413	
							
			Remaining Field           413	
Dividing By 8 Gives Average Contraction						       51
							
							
Left Eye - OS							
Direction 	Normal	Remaining	Loss		
Temporally                       180                          85                    65            20
Down Temporally            225                          85                    69            14
Down                                270                         65                     60              5
Down Nasally                   315                         50                     57              0
Nasally                                0                           60                     39            21
Up Nasally                          45                        55                      32           23
Up                                       90                        45                      35           10
Up Temporally                  135                       55                      49             6
				Loss =   99		
			Available =                  500 				Minus Loss                    99	
			Remaining Field          401	
							
			Remaining Field           401	
Dividing By 8 Gives Average Contraction						       50

As can be seen from the foregoing, the Veteran demonstrated an average concentric contraction of visual fields of 51 on the right and 50 on the left.  Such bilateral visual field deficits are compatible with a 20 percent rating under the criteria set forth in 38 C.F.R. § 4.84a, Diagnostic Code 6080 (1992).  Therefore, an increased rating is warranted; and, to that extent, the appeal is granted.  

In arriving at this decision, the Board has considered the possibility of also referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected primary open-angle glaucoma.  As above, however, the evidence does not show such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2003).  Rather, the record shows that the manifestations of that disorder are those contemplated by the regular schedular standards.  It must be emphasized that the disability ratings are not job specific.  They represent as far as can practicably be determined the average impairment in earning capacity as a result of diseases or injuries encountered incident to military service and their residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations of illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Absent evidence to the contrary, the Board finds no reason for further action under 38 C.F.R. § 3.321(b)(1). 

The Right Lower Extremity 

The Veteran contends that the initial 10 percent rating for his service-connected a fascial defect and anterior medial scar of the right lower extremity with degenerative joint disease does not adequately reflect the level of impairment caused by that disorder.  Therefore, he maintains that an increased rating is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

In the appealed December 2003 rating decision, the RO granted service connection for a fascial defect and anterior medial scar of the right lower extremity, with degenerative joint disease, as residuals of March 1985 surgery for the Veteran's neurodermatitis disseminata.  The RO assigned a 10 percent evaluation, effective as of December 28, 1987.  In view of this effective date, the Board has considered all relevant subsequent medical records in this decision.

During an August 1988 VA examination, the Veteran complained of right leg pain and swelling.  He stated that in 1985, he had undergone surgery to drain an infection in the leg.  There were several well-healed surgical scars in the region of the right ankle.  There were three anterior scars, measuring between nine and fourteen centimeters.  Additionally, a nine centimeter well-healed vertical scar was noted parallel to the Achilles' tendon posteriorly.  In addition, there were several small, well-healed scars consistent with drain wounds X-rays of the right ankle mortise were normal.  

The Veteran's March 1993 VA skin examination revealed well-healed surgical scars on his right leg.  

The Veteran underwent a VA hematologic and lymphatic disorders examination in September 1996, during which he reported a bulge from a prior fasciotomy site in his right calf in a lateral position that bulged out more the longer he stood.  The examination revealed a scar on the lateral aspect of the right lower leg, with a palpable fascial defect; this was noted to be consistent with a fasciotomy wound.  The examiner noted that this fascial defect would not likely cause a physical disability but could cause some discomfort and limit the Veteran's ability to stand and be productive for a long period of time.  Therefore, employment not requiring "so much standing or stress on his feet" was recommended.  

In September 1999, the Veteran reported having five jobs since October 1990.  He stated that he lost those jobs for a variety of reasons ranging from a lack of work, fluctuating work, a reported lie by a supervisor, and a claim that he was asleep at his work bench.  

The Veteran's August 2002 VA skin examination revealed a twelve by three millimeter indented scar from a past surgical drain on the right lower leg.  There was also a fourteen centimeter scar with some subcutaneous nodularity to it.  
During his August 2002 VA orthopedic examination, the Veteran reported trouble with chronic lymphedema and right lower extremity swelling. He also stated that his right ankle was larger than his left ankle and that he had a decreased range of right ankle motion.  The examination revealed right ankle dorsiflexion decreased to 30 degrees and "normal" plantar flexion and side-to-side ankle motion.  The right ankle was noted to be approximately 30 percent larger than the left ankle.  Anterior and posterior scars of the right lower extremity were noted to be approximately six inches in length.  Muscle bulks were normal.  In rendering an impression, the examiner noted chronic lymphedema and right ankle pain, with suspected mild arthritis.  X-rays that month revealed diffuse osteopenia, as well as some mild degenerative changes at the right ankle.

A December 2002 VA skin examination did not specifically address the Veteran's service-connected scars.

The Veteran underwent a VA orthopedic examination in February 2003, during which he reported continued swelling in the right lower extremity.  The examination revealed right ankle dorsiflexion to 30 degrees and plantar flexion to 40 degrees, without instability.  There was a well-healed surgical scar over the lateral calf measuring five inches in length.  Also, there was a medial incision four inches in length in the posterior along the distal aspect of his Achilles tendon.  All scars were noted to be well-healed.  There was 1+ pitting edema and some areas of hypopigmentation.  However, the examiner observed no tenderness to palpation, ulcerations, or obvious redness or irritability.  The Veteran had normal muscle strength in his right lower extremity.  X-rays revealed diffuse osteopenia as well as some mild degenerative changes in the right ankle.  The examiner rendered an impression of right lower extremity lymphedema following multiple fasciotomies and irrigations, secondary to infection.  The examiner further noted that this disorder did not inhibit the Veteran from working, as he was then currently employed as a delivery truck driver for an automobile parts company.  

During his November 2004 Board hearing, the Veteran reported continued swelling  and flaking of the skin in the area of his right ankle.  He testified that it was the result of a deep muscle injury during surgery and that it caused him to sleep with his feet raised.  

From February 2007 to October 2009, the Veteran was treated by VA for various disorders.  During a July 2008 consultation with the VA Podiatry Service, the Veteran complained of achy pain in his right heel.  It was noted that he had diabetes mellitus hallux abducto valgus, hallux limitus hammertoes, and tinea pedis.  The Veteran's pedal pulses were barely palpable, and his capillary return was 4 seconds.  His skin was dark and warm and moist, and there was no hair growth.  Turgor and pigmentation were within normal limits.  There was 2+ pitting edema on the right lower extremity.  The Veteran's muscle power was 5/5, and except for the first metatarsophalangeal joint, he had an adequate range of motion.  His deep tendon reflexes were diminished, and his plantar reflex was flexor.  He reportedly did not require special diabetic shoes.  Foot care cream was prescribed, as were compression stockings.  The diagnoses were diabetes mellitus hallux abducto valgus, hallux limitus hammertoes, and tinea pedis.  In August 2008, it was noted that he had been wearing compression stockings since 1998 but that there was no need to, because his legs were of normal size with no deformities.  VA outpatient treatment records, dated in March 2009 revealed right leg swelling all the way up to the thigh area.  During the foregoing treatment, there was no diagnosis specifically for his service-connected fascial defect and anteromedial scar.  

In September 2009, the Veteran underwent a VA orthopedic examination, in part, to determine the degree of impairment attributable to his service-connected fascial defect and anteromedial scar.  The Veteran reported that his right lower extremity pain was coming, primarily, from his right ankle.  He described it as a dull, intermittent ache with remissions.  There were no constitutional symptoms or incapacitating episodes of arthritis.  He was reportedly able to stand for three to eight hours with only short rest periods and was able to walk one to three miles.  He occasionally used a cane.  

On examination, the Veteran's gait was normal, and there was no evidence of abnormal weight bearing or loss of bone or part of a bone.  The examiner reported evidence of right ankle deformity with a valgus hindfoot on the right.  There was no evidence of ankle instability or tendon abnormality or objective evidence of pain with active motion in either ankle, and there was no additional pain or limitation of function on repeated motion,.  Dorsiflexion of each ankle was from zero to 25 degrees, and plantar flexion was from zero to 45 degrees.  The Veteran's leg lengths were symmetrical, and he was neurovascularly normal.  There were multiple incisions over the distal third of the Veteran's right tibia, including a posterior incision and two anterolateral incisions.  All were well-healed without active evidence of infection.  X-rays of the right ankle, tibia, and fibula were normal.  Those of the right foot revealed mild hallux valgus, mild to moderate arthritis of the first metatarsophalangeal joint with a moderate dorsal osteophyte arising from the head of the first metatarsal, and a borderline pes planus deformity.  

On further examination, the examiner considered the functional affects of the right ankle disability.  He noted that the Veteran had a work history as a gas station sales clerk but that he was not currently employed.  The examiner found that the Veteran had been retired since 2008 by virtue of his age or duration of work.  With respect to the performance of the Veteran's activities of daily living, the examiner noted that the Veteran's right ankle pain caused him to be mildly impaired for the performance of chores, shopping, exercise, sports, recreation, and traveling but did not affect his ability to drive; feed himself; bathe, dress, or groom himself; or use the toilet.  

During the September 2009 VA examination, the Veteran was also examined with respect to the level of impairment attributable to his scars and muscle damage.  The Veteran reported that he had a history of a muscle herniation in his right leg which had become infected in the early 1980's but was asymptomatic at the time of the examination.  It was noted that since its onset, the course of that disorder had been intermittent with remissions.  The Veteran was using a compression stocking on his right lower extremity and was taking glucosamine chondroitin for his right ankle.  

On examination, the examiner reported that no muscle had been injured, destroyed or traversed and that there was no intermuscular scarring.  There was a 6 cm scar on the Veteran's posterior right ankle and a 15 cm scar on his anterolateral right tibia.  The scars were not painful or tender to touch, and they were not adherent to any underlying structures.  There were no residuals of nerve, tendon, or bone damage or evidence of muscle herniation.  There was also no loss of deep fascia or muscle substance and no limitation of joint motion due to muscle disease or injury.  There were multiple areas of hypopigmentation but no separate entry or exit scars.  

In evaluating the Veteran's right lower extremity fascial defect with degenerative joint disease, the Board notes that a separate 30 percent rating has been assigned for the Veteran's service-connected lymphadema associated with postoperative fasciotomy residuals.  That rating became effective December 28, 1987.  However, the rating for that disability is not currently on appeal and will not be considered in conjunction with the Veteran's claim for a rating in excess of 10 percent for his service-connected right lower extremity fascial defect with degenerative joint disease.  

The RO has evaluated the Veteran's right lower extremity fascial defect and degenerative joint disease in accordance with the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5010 and 38 C.F.R. § 4.73, Diagnostic Code 5311.  Those are the codes applicable to rating joint and muscle disorders, respectively.  Potentially applicable in rating that disorder is 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, and 7805.  As set forth above, those Diagnostic Codes are applicable to rating scars.  

Under Diagnostic Code 5010, arthritis due to trauma and substantiated by x-ray findings is rated as degenerative arthritis under Diagnostic Code 5003.  Degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Limitation of motion of the ankle is rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5271.  A 10 percent rating is warranted for moderate limitation of motion, while a 20 percent rating is warranted for severe limitation of motion.  The terms "moderate" and "marked" are not defined in the rating schedule.  Therefore; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R.  § 4.6.  

In this case, the evidence shows that the Veteran's range of right ankle motion is, essentially, compatible with the standard range of ankle motion, i.e., zero to 20 degrees of  dorsiflexion and zero to 45 degrees of plantar flexion.  38 C.F.R.  § 4.71, Plate II (2011).  Moreover, his range of right ankle motion is identical to that in his nonservice-connected left ankle.  

The Board notes that the criteria for evaluating muscle injuries were revised during the pendency of this appeal, effective from July 3, 1997.

Under both sets of criteria, Diagnostic Code 5311 concerns Muscle Group XI, which encompasses the posterior and lateral crural muscles and the muscles of the calf.  These muscles include the triceps surae (gastrocnemius and soleus), tibialis posterior, peroneus longs, peroneus brevis, flexor hallucis longus, flexor digitorum longs, popliteus, and plantaris muscles.  Functions include propulsion and plantar flexion of the foot, stabilization of the arch, flexion of the toes, and flexion of the knee.  Under this section, a 10 percent evaluation is warranted for moderate disability of the muscles of Group XI, while a 20 percent evaluation is in order for moderately severe disability.

Under the prior rating criteria, a moderate muscle disability was characterized by through and through or deep penetrating wounds of relatively short track by a single bullet, small shell, or shrapnel fragment, and such disability was also characterized by residuals of debridement or prolonged infection.  The history of a moderate muscle disability included hospitalization and consistent complaint from the first examination forward of one or more of the cardinal symptoms of muscle wounds, particularly fatigue and fatigue- pain after moderate use, affecting the particular functions controlled by the injured muscles.  Objective findings included linear or relatively small entrance and (if present) exit scars indicating a short track of missile through muscle tissue; signs of moderate loss of deep fascia or muscle substance, or impairment of muscle tonus; and definite weakness or fatigue in comparative tests.  38 C.F.R. § 4.56(b) (1996).

A moderately severe muscle disability was shown by evidence of a through and through or deep penetrating wound by a high velocity missile of small size or a large missile of low velocity, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular cicatrization.  History and complaints of such an injury included a record of hospitalization for a prolonged period for treatment of a wound of severe grade and a record of consistent complaints of cardinal symptoms of muscle wounds, including evidence of an inability to keep up with work requirements. Objective findings of a moderately severe muscle wound were relatively large entrance and (if present) exit scars so situated as to indicate the track of the missile through important muscle groups; indications on palpation of moderate loss of deep fascia, moderate loss of muscle substance, or moderate loss of normal firm resistance of muscles compared with the sound side; and tests of strength and endurance of muscle groups involved (compared with the sound side) revealing positive evidence of marked or moderately severe loss. 38 C.F.R. § 4.56(c) (1996).

Also, under the prior criteria, special consideration was specifically warranted for the effect of missiles, muscle weakness, muscle damage, and injuries to the deeper structures of a body part.  See 38 C.F.R. §§ 4.47, 4.51, 4.52, 4.72 (1996).

Under the revised rating criteria, effective from July 3, 1997, moderate disability of the muscles is shown by through and through or deep penetrating wounds of short track by a single bullet, small shell, or shrapnel fragment, without the explosive effect of a high velocity missile, and with residuals of debridement or prolonged infection.  The history of a moderate muscle disability includes service department records of in-service treatment for the wound and a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly a lowered threshold of fatigue after use which affects the particular functions controlled by the injured muscles.  Objective findings include small or linear entrance and (if present) exit scars which indicate a short track of the missile through muscle tissue, some loss of deep fascia or muscle substance, impairment of muscle tonus and loss of power, or a lowered threshold of fatigue when compared to the sound side. 38 C.F.R. § 4.56(d)(2) (2004).

A moderately severe disability of the muscles is shown by a through and through or deep penetrating wound by a small high velocity missile or a large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring. History and complaints of this injury include a record of hospitalization for a prolonged period for treatment of a wound, a record of consistent complaint of cardinal signs and symptoms of muscle disability, and, if present, evidence of an inability to keep up with work requirements. Objective findings of a moderately severe muscle wound are entrance and (if present) exit scars indicating the track of the missile through important muscle groups; indications on palpation of moderate loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side; and tests of strength and endurance compared with the sound side demonstrating positive evidence of impairment. 38 C.F.R. § 4.56(d)(3).

Additionally, under the revised rating criteria, the cardinal signs and symptoms of muscle disability include loss of power, weakness, a lowered threshold of fatigue, fatigue- pain, impairment of coordination, and uncertainty of movement.  See 38 C.F.R. § 4.56(c).

The Board has considered the Veteran's disability from both a musculoskeletal and a muscle injury standpoint.  In terms of musculoskeletal symptoms, the Veteran's disability is productive of pain but only very slight limitation of plantar flexion. There is, however, no objective evidence of tenderness to palpation, and the most recent evidence shows that the Veteran's right ankle is, generally, asymptomatic.  In addition, there is no evidence of ankylosis in plantar flexion of less than 30 degrees (20 percent under Diagnostic Code 5270), marked limitation of motion (20 percent under Diagnostic Code 5271), ankylosis of the subastragalar or tarsal joint in a poor weightbearing position (20 percent under Diagnostic Code 5272), malunion of os calcis or astragalus with marked deformity (20 percent under Diagnostic Code 5273), or astragalectomy (20 percent under Diagnostic Code 5274).  As such, there is no basis for an initial evaluation in excess of 10 percent under any code section of 38 C.F.R. § 4.71a.

Regarding muscle injury, the Veteran's chief symptom has been complaints of discomfort.  The surgical scars are well healed and he demonstrates normal muscle bulk and strength.  That is, there is no evidence of atrophy of disuse of any muscle.  

With respect to the Veteran's complaints of pain, the Board notes that the rating schedule contemplates painful joint motion and recognizes pain as a potential cause of functional loss.  38 C.F.R. §§ 4.45, 4.59.  Pain evidenced by visible behavior and supported by adequate pathology is indicative of functional loss (evidence added).  38 C.F.R. § 4.40.  Actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. §§ 4.40, 4.45, 4.59.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40.  The functional loss due to pain is to be rated at the same level as the functional loss where motion is impeded.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Taking pain fully into account, the Veteran's disability is consistent with a 10 percent evaluation for moderate limitation of motion of the ankle under Diagnostic Code 5271.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45, 4.59.  In this regard, the evidence does not demonstrate pain evidenced by visible behavior and supported by adequate pathology.  Specifically, the Veteran does not demonstrate a lack of normal endurance and functional loss due to pain and pain on use.  Moreover, the Veteran does not demonstrate additional limitation of motion due to pain on use including that experienced during flare ups.  38 C.F.R. § 4.40.  As noted above, the Veteran's strength, muscle bulk, and tone is, generally, full, and there is no evidence of weakened movement, excess fatigability, or incoordination.  Indeed, since service connection became effective in December 1987, the evidence has been, generally, silent with respect to complaints of weakness, excess fatigability, incoordination, or flare-ups.  Such findings meet or more nearly approximate the criteria for the minimal compensable rating for the joint, i.e., 10 percent.

As to the impact of the right lower extremity fascial defect on the Veteran's ordinary activities, the Veteran is retired and no longer works.  At his November 2004 hearing, he stated that it was difficult to obtain employment and cited age and education, as well as his service-connected disorders as reasons he was having difficulty.  However, the preponderance of the evidence shows that he has lost jobs due to a variety of reasons, but not to his right lower extremity fascial defect.  Indeed, he has not presented any evidence that he has been dismissed from a job due to that disorder.  With respect to his other ordinary activities, the most recent examiner found the Veteran's right lower extremity fascial defect to be no more than mildly disabling.  Although the Veteran occasionally uses a cane, he is able to walk anywhere from 1 to 3 miles and is able to be on his feet from 3 to 8 hours with only short rest periods.  Such findings do not portend an individual suffering from lower extremity weakness, fatigue, or incoordination, and no examiners or health care providers have so found.  

Next, the Board will consider whether a separate disability is warranted on the basis of the scars on the Veteran's right ankle.  

Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25(b) (2011); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  For example, the Veteran can receive separate disability ratings for scars, as well as the underlying disability, unless the conditions constitute the "same disability" or the "same manifestation" under 38 C.F.R. § 4.14 (2011).  Esteban v. Brown, 6 Vet. App. 259, 261-262 (1996); see also, Vet. Aff. Op. Gen. Couns. Prec. 23-97 (Multiple Ratings for Knee Disability, 62 Fed. Reg. 63,604 (1997)).  

Because 38 C.F.R. § 4.56 does not contain any provision regarding the painfulness or instability of a scar that is a component of a muscle disability, the symptomatology used to rate a "unstable or [s]uperficial[ and] painful" scars (38 C.F.R. § 4.118, Diagnostic Code 7804) is not "duplicative of" or "overlapping with" the muscle-injury evaluation criterion that is contained in 38 C.F.R. § 4.56.  Esteban.  Thus, obtaining a rating in accordance with 38 C.F.R. § 4.56 does not necessarily preclude a separate scar rating under 38 C.F.R. § 4.118, Diagnostic Code 7804.  However, as noted above, "Note (1)" of Diagnostic Code 7804 limits the application of that rating to scars that are "superficial[ and] painful on examination" but that are "not associated with underlying soft tissue damage." 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1).  Hence, to the extent that the appellant's scars are painful and are "not associated with underlying soft tissue damage," id., the appellant may be rated under both 38 C.F.R. §§ 4.56(d) and 4.118, Diagnostic Code 7804.  In addition, a scar which is unstable is one, where for any reason, there is a frequent loss of covering of the skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1).  If one or more of the scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable and painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (2).  

In this case, the evidence shows that the Veteran has multiple scars over his right lower extremity at the ankle.  Three linear scars are the result of surgery, and there are several small, well-healed scars consistent with drain wounds.  All of the scars are well-healed and, essentially, asymptomatic.  Indeed, there is no evidence that any are painful or unstable, that they are productive of limitation of motion of the affected part, or that they are otherwise productive of separately identifiable disability.  As such, they do not meet the criteria for a separate rating.  Accordingly, a separate rating based on the Veteran's right ankle scars is not warranted and will not be assigned.  As noted above, the Veteran's claim was filed well before the VA revised the criteria for rating scars in October 2008.  Therefore, the revised criteria is not applicable to the current appeal.

In light of the foregoing discussion, the Board finds that the Veteran meets or more nearly approximates the schedular criteria for the 10 percent rating for his right lower extremity defect with degenerative joint disease.  Overall, the preponderance of the evidence is against the Veteran's claim for an initial evaluation in excess of 10 percent for a fascial defect and anterior medial scar of the right lower extremity, with degenerative joint disease.  Whether evaluated on the basis of a bone or muscle disorder or on the basis of scars, the claim for an increased rating is not warranted.  Accordingly, the appeal is denied.  As above, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is not applicable, because the preponderance of the evidence is against the Veteran's claim.

The Board has also considered the representative's September 2010 argument that the RO has not complied with the Board's March 2007 remand.  He contends that the September 2009 VA examiner did not discuss additional loss of right ankle function due to pain, swelling, deformity, or atrophy of disuse or whether there was any limitation of motion due to flare-ups.  Therefore, the representative requested that an additional VA examination be scheduled or, at a minimum, a supplemental opinion be obtained.  After reviewing the record, the Board finds that these assertions are without merit.  

VA examinations are scheduled when the medical evidence accompanying a particular claim is not adequate for rating purposes.  38 C.F.R. 3.326(a) (2011).  Reexaminations are requested whenever VA determines there is a need to verify either the continued existence or the current severity of a disability.  Generally, reexaminations will be required if it is likely that a disability has improved, or if evidence indicates there has been a material change in a disability or that the current rating may be incorrect. 38 C.F.R. § 3.327(a) (2011).  

In this case, the medical evidence is adequate for rating purposes as the preponderance is, generally, consistent, in identifying the level of disability attributable to the Veteran's service-connected right lower extremity fascial defect and degenerative joint disease.  Not only did the examiner evaluate the Veteran's strength, muscle bulk, and tone, he noted that the right lower extremity fascial defect and degenerative joint disease were essentially asymptomatic.  Nevertheless, he fully considered the impact of that disorder on the Veteran's ordinary activities.  The representative, has not presented evidence of adequate pathology to show that there has, in fact, been a material change in the right lower extremity fascial defect and degenerative joint disease or that the latest examinations are inconsistent with the other objective evidence of record.  Therefore, the Board concludes that the VA examiner substantially complied with directions in the Board's March 2007 remand.  Accordingly, additional development in this regard is not warranted.  

In arriving at this decision, the Board has, again, considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected right lower extremity fascial defect and degenerative joint disease.  As above, however, the evidence does not show such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  Rather, the record shows that the manifestations of that disorder are those contemplated by the regular schedular standards.  Absent competent objective evidence to the contrary, the Board finds no reason for further action under 38 C.F.R. § 3.321(b)(1). 


ORDER

Entitlement to a disability rating in excess of 50 percent is denied for neurodermatitis disseminata for the period prior to August 30, 2002.  

Entitlement to a disability rating in excess of 60 percent is denied for neurodermatitis disseminata for the period subsequent to August 30, 2002.  

Entitlement to a rating of 20 percent is granted for the Veteran's bilateral primary open-angle glaucoma, subject to the law and regulations governing the award of monetary benefits.  


Entitlement to an initial disability rating in excess of 10 percent is denied for a fascial defect and anterior medial scar of the right lower extremity with degenerative joint disease.  



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


